DETAILED ACTION
The following is a first action on the merits of application serial no. 17/024125 filed 9/17/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 9/17/20 and 5/31/22 has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-a lubricating pressure control unit (generic placeholder) configured to form lubricating pressure……….(function) in claim 1.
-a reducing pressure control unit (generic placeholder) configured to form reducing pressure…….(function) in claim 1.
-a damper control pressure control unit (generic placeholder) configured to form damper control pressure………(function) in claim 1.
 -a switch unit (generic placeholder) configured to supply the lubricating pressure or the reducing pressure………(function) in claim 1.
-a collection unit (generic placeholder) configured to collect the lubricating pressure (function) in claim 1.
-a retention unit (generic placeholder)……….and configured to retain the lubricating pressure……..(function) in claim 1.
-an off switch unit (generic placeholder) configured to connect an inlet of the torque converter………(function) in claim 8.
-an on switch unit (generic placeholder) configured to connect the inlet………(function) in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moorman et al 20110168509 (corresponding to IDS cited art DE102011007985).  As to claim 1, Moorman discloses a hydraulic control device for an auto transmission, comprising: an oil pump unit configured to supply oil (118); a line pressure control unit configured to form line pressure using the oil supplied from the oil pump unit (126, 134, 132); a lubricating pressure control unit configured to form lubricating pressure using the oil passing through the line pressure control unit (108); a reducing pressure control unit configured to form reducing pressure using the oil passing through the lubricating pressure control unit (154, 156, [0031], lines 7-10); a damper control pressure control unit configured to form damper control pressure using the oil supplied from the oil pump unit (186, [0019], [0021], [0025], lines 1-16); a switch unit (184, [0025]) configured to supply the lubricating pressure (via line 140, [0025], lines 17-25) or the reducing pressure (via line 136, [0025], lines 26-30) to a torque converter while being operated by the damper control pressure; a collection unit configured to collect the lubricating pressure (106, 210, [0026]); and a retention unit connected to the switch unit, and configured to retain the lubricating pressure of the torque converter (192, [0025], lines 32-36).

As to claim 2, wherein the line pressure control unit comprises: a line pressure flow path connected to the oil pump unit (126), and configured to guide oil; and a line pressure valve configured to open/close the line pressure flow path (128, 130, 144).

As to claim 3, wherein the lubricating pressure control unit comprises: a lubricating pressure flow path configured to connect the line pressure valve and the switch unit so as to guide oil (via 140); and a lubricating pressure valve configured to open/close the lubricating pressure flow path (220).

As to claim 8, (as shown in Figures 2A and 2B) wherein the switch unit comprises: an off switch unit configured to connect (via 140) an inlet (209) of the torque converter and the lubricating pressure control unit (108 between 184 and 220), and connect (via 196) an outlet (211) of the torque converter and the collection unit (210); and an on switch unit configured to connect (via 136) the inlet (209) and the reducing pressure control unit (between 154 to 136 to 184), and connect (via 140) the lubricating pressure control unit and the collection unit (from 184 to 140 to 220 to 214).

As to claim 10, wherein the on switch unit comprises: a first on switch (via 184H) configured to connect the reducing pressure control unit and the inlet, and guide the reducing pressure to the inlet; a second on switch (via 184G, [0024], lines 22-29) configured to connect the lubricating pressure control unit and the collection unit, and guide the lubricating pressure to the collection unit; and a third on switch (via 184F to 184E) configured to connect the outlet and the retention unit.

As to claim 11, wherein the retention unit is a check valve configured to discharge the oil of the outlet, when pressure thereof is equal to or more than preset pressure (192, [0025], lines 32-36).

Allowable Subject Matter
Claims 4-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 4 in combination with claims 1-3)……………a reducing pressure flow path configured to connect lubricating pressure path and switch unit to guide oil and a reducing pressure valve configured to open/close the reducing flow path and in combination with the limitations as written in claim 4.

-(as to claim 9) in combination with claims 1 and 8)………off switch comprises a first off switch connected to the reducing unit to restrict movement of reducing pressure, a second off switch connecting the inlet and lubricating unit to guide that pressure to inlet, a third off switch connecting the outlet and connection unit and guide pressure from outlet to collection unit and a fourth off switch connected to the retention unit and restricting the movement of that unit and in combination with the limitations as written in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-CN102422059A discloses a hydraulic control device for a transmission and shows that it is well known in the art to control lubricating pressure for damper clutch engagement in a torque converter (abstract).
-Fessier et al 6668978 discloses a hydraulic control device for a transmission and shows that it is well known in the art to control lubricating pressure for damper clutch engagement in a torque converter by alternating pressure input to converter between a reducing pressure control unit (via 6) and a lubricating pressure control unit (via 7) (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        June 30, 2022